On Application for Rehearing,
By the WHOLE COURT.
PER CURIAM.
Appellant suggests-that “there is a conflict between article 2100- and article 2203 of the Revised Civil Code,” and he urges that- we should follow article-2100 instead of article 2203.
If there be such conflict, then it clearly behooves us to choose which of the two articles we should follow; and, having once so-chosen, consistency would ’ then require us to adhere to that choice, to the end that there may be some certainty about the law on the-subject.
But our predecessors have uniformly chosen to follow article 2203, and not article 2100. Irwin v. Scribner, 15 La. Ann. 583; Orr & Lindsey v. Hamilton, 36 La. Ann. 790; *753Case Threshing Machine Co. v. Bridger, 133 La. 754, 63 South. 319.
And since no compelling reason can be assigned for changing the position thus taken, we feel constrained to adhere thereto.
A rehearing is therefore refused.
O’NIELL, O. J., concurs, but does not find any conflict between articles 2100 and 2203 of the Code.